TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00503-CV



                                      John Rady, Appellant

                                                 v.

                       Federal National Mortgage Association, Appellee


          FROM THE COUNTY COURT AT LAW NO. 1 OF OF TRAVIS COUNTY
       NO. C-1-CV-12-004633, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellee Federal National Mortgage Association has filed a suggestion of bankruptcy.

See Tex. R. App. P. 8.1. We therefore abate this appeal until a party files a motion to reinstate or

a motion to sever. See Tex. R. App. P. 8.2, 8.3. Appellant is ordered to inform this Court of the

resolution of the bankruptcy proceeding or some other event that would allow this appeal to be

reinstated. Should appellant fail to provide such notice, the appeal will be subject to dismissal for

want of prosecution on this Court’s or another party’s motion. See Tex. R. App. P. 42.3(b), (c).
                                   __________________________________________

                                   Melissa Goodwin, Justice

Before Chief Justice Jones, Justice Rose and Goodwin

Bankruptcy

Filed: October 17, 2012




                                             2